Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-9 & 15-16, in the reply filed on 10/28/2022 is acknowledged.
2.	Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claims 2-9 & 15 are objected to because of the following informalities:
A.	In claim 2, line 1, -- , -- should be inserted before “wherein”.
B.	In claim 2, line 2, a period -- . -- is missing at the end of the claim.
C.	In claim 3, line 1, -- , -- should be inserted before “wherein”.
D.	In claim 4, line 1, -- , -- should be inserted before “wherein”.
E.	In claim 5, line 1, -- , -- should be inserted before “where”.
F.	In claim 5, line 1, “where” should be changed to --wherein--.
G.	In claim 6, line 1, -- , -- should be inserted before “wherein”.
H.	In claim 6, line 3, “m2/g” should be changed to --m2/g--.
I.	In claim 7, line 1, -- , -- should be inserted before “wherein”.
J.	In claim 8, line 1, -- , -- should be inserted before “wherein”.
K.	In claim 8, line 2, --on-- should be inserted after “dispersed”.
L.	In claim 9, line 1, -- , -- should be inserted before “wherein”.
M. 	In claim 9, line 2, “m2/g” should be changed to --m2/g--.
N.	In claim 15, line 2, --on-- should be inserted after “precursor”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith et al. (US 3,635,841).
	Keith et al. ‘841 teaches a method of preparing a catalyst by heating the gamma-alumina to a temperature from 850oC to 1200oC, preferably 900oC to 1100oC, until they are converted to either delta-alumina, theta-alumina or mixtures thereof (See col. 3, line 64- col. 4, line 11). The calcined alumina particles are then treated to deposit palladium metal uniformly on their surface (See col. 4, lines 31-33).  The palladium metal, thus deposited, is then activated and/or reduced to obtain a catalyst having palladium deposited in an amount of 0.1 to 5 wt.% (See col. 4, lines 41-45).  See also Example 1 of the reference for more details.  Col. 12, claim 3 of the reference discloses that the catalyst has about 0.3 wt.% of palladium and the alumina supporting spheres ae predominantly theta-alumina and have a BET surface area of about 90 m2/g.
	Regarding claims 1 & 5, the claimed heating temperature appears falling within the disclosed heating temperature range, thus the claimed limitation is met.
	Regarding claims 2-4, it is considered the claimed characteristics are the inherent characteristics of the disclosed gamma-alumina material because it is the same material.
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claim(s) 6-9 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (US 3,635,841).
Keith et al. ‘841 teaches a method of preparing a catalyst as discussed in the precedent paragraph, except for the step of “heating the loaded palladium precursor on pure theta-alumina to a temperature of at least 600oC”.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to heat treating the catalyst of the reference to a temperature of at least 600oC in order to remove the moisture or impurities in the catalyst and to obtain a high yield and high purity catalyst material since it involves only routine experimentation of one having the ordinary skill in the art to do so.
	
B.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (US 3,635,841) in view of Ide et al. (US 10,577,243 B2).
	Keith et al. ‘841 teaches a method of preparing a catalyst as discussed in the precedent paragraph, except for “rhodium”.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to prepare a catalyst comprises “rhodium” and heating treating it to a temperature of at least 600oC because “rhodium” is a known and useful catalytic component, as known and evidenced by Ide et al. ‘243 (See col. 7, line 20- col. 8, line 3).

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.




Conclusion
8.	Claims 1-16 are pending.  Claims 1-9 & 15-16 are rejected.  Claims 10-14 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
December 17, 2022